Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                Case No. 1:16-cv-24077-CIV-GOODMAN
                                           [CONSENT CASE]

  ESTRELLITA REYES, on behalf of
  herself and others similarly situated,

        Plaintiff,

  vs.

  BCA FINANCIAL SERVICES, INC.,

       Defendant.
  _________________________________/

         JOINT MOTION TO DECERTIFY CLASS, VACATE RULING ON SUMMARY
        JUDGMENT, AND DISMISS CASE WITH PREJUDICE AS TO PLAINTIFF AND
                   WITHOUT PREJUDICE AS TO CLASS MEMBERS

          Estrellita Reyes (“Plaintiff”) and BCA Financial Services, Inc. (“BCA”) (collectively, the

  “Parties”), pursuant to Federal Rules of Civil Procedure 23(c)(1)(C) and 41(a)(2), respectfully

  request that this Court decertify the class, ECF No. 134, vacate its ruling on summary judgment,

  ECF No. 124, and dismiss this case with prejudice as to Plaintiff and without prejudice as to

  class members, for the reasons set forth below:

          1.         This case has been pending since September 23, 2016. Since the inception of the

  case, BCA has consistently defended the case on two grounds: First, that the computer assisted

  telephony it has used does not meet the Telephone Consumer Protection Act (“TCPA”)

  definition of an automatic telephone dialing system (“ATDS”) and second, that there are no other

  known or identifiable plaintiffs.

          2.         Concurrently, Plaintiff has urged this Court to determine that the telephony BCA

  uses does meet the TCPA’s “ATDS” definition and further that assigning a “B” flag to a
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 2 of 10



  particular number serves as a reliable indicator of potential additional plaintiffs. The parties

  have consistently maintained their respective positions throughout this litigation. As a result,

  despite good faith efforts to mediate on three occasions the parties’ positions have not been

  reconcilable.

           3.     On July 10, 2019, this Court stayed this case pending rulings that clarify the

  definition of an ATDS under the TCPA—a central question at issue in this litigation. ECF No.

  200. At the same time, and “given that this case is stayed,” the Court directed Plaintiff not to

  issue class notice. Id.

           4.     On January 27, 2020, the Eleventh Circuit issued its opinion in Glasser v. Hilton

  Grand Vacations Co., LLC and Evans v. Pa. Higher Ed. Assistance Agency, 948 F.3d 1301 (11th

  Cir. 2020). In short, the court held that to qualify as an ATDS under the TCPA, the dialing

  equipment at issue must (1) store telephone numbers using a random or sequential number

  generator and dial them, or (2) produce such numbers using a random or sequential number

  generator and dial them. Id. at 1306.

           5.     At the same time, the Eleventh Circuit also found that the D.C. Circuit Court of

  Appeals, through ACA Int’l v. FCC, 885 F.3d 687, 702–703 (D.C. Cir. 2018), set aside all

  previous orders from the FCC which held that predictive dialers are ATDSs under the TCPA. See

  Glasser, 948 F.3d at 1310 (noting that the D.C. Circuit “wiped the slate clean.”).

           6.     As a result of the Eleventh Circuit’s interpretation of the TCPA, in combination

  with BCA’s continued insistence that the certified class1contains few, if any members besides

  Plaintiff (a/k/a Ms. Vasquez), Plaintiff no longer believes class certification is in the best

  interests of class members or the superior method to adjudicate this controversy.



  1
      See ECF No. 134.
                                                  2
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 3 of 10



         7.        Accordingly, and as a result of continuing negotiations overseen by mediator

  Steven Jaffe, Esq. of Upchurch Watson White & Max Mediation Group, Inc., the parties jointly

  bring this motion to decertify the class pursuant to Fed. R. Civ. P. 23(c)(1)(C), which allows a

  court to decertify a class at any time prior to final judgment. See Muzuco v. Re$ubmitit, LLC, 297

  F.R.D. 504, 514 (S.D. Fla. 2013) (Scola, Jr., J.) (explaining that an order that grants or denies

  class certification may be altered or amended before final judgment).

         8.        Under Rule 2(c)(1)(C), district courts have broad discretion to revisit the issue of

  class certification at any time before entering final judgment. Culpepper v. Irwin Mortg. Corp.,

  491 F.3d 1260, 1275 (11th Cir. 2007); In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233,

  1254 (11th Cir. 2006) (“Importantly, Rule 23(c)(1) specifically empowers district courts to alter

  or amend class certification orders at any time prior to a decision on the merits.”) (internal

  citations and quotations omitted); see also Smith v. Ga. Energy USA, LLC, 259 F.R.D. 684, 697

  (S.D. Ga. 2009) (“Certification of this class is provisional, and the Court may create additional

  subclasses, or decertify the class, at any time before final judgment, if subsequent developments

  so require.”) (citing Fed. R. Civ. P. 23(c)(1)(C)). It is the parties’ joint position that subsequent

  developments so require in this instance.

         9.        District courts have suggested that revisiting the class certification issue is

  appropriate “if subsequent developments so require,” upon a showing of “new evidence or some

  other appropriate ground,” or a demonstration of “changed circumstances.” See Smith, 259

  F.R.D. at 697.

         10.       The determination of whether a predictive dialer is considered an ATDS was

  challenged in the 2015 case, ACA Int’l, et al v. Federal Communications Commission, No. 15-

  1211 (D.C. Cir.). At issue in ACA Int’l, among other things, was the FCC’s final order



                                                    3
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 4 of 10



  interpreting the meaning of ATDS under the TCPA. The ACA Int'l court held that the FCC’s

  functionality explanation was inadequate because it offered competing interpretations regarding

  “whether a device must itself have the ability to generate random or sequential telephone

  numbers to be dialed,” or whether it was “enough if the device can call from a database of

  telephone numbers generated elsewhere.” Id. at 701.

         11.     In 2018, the Third Circuit was the first appellate court to offer additional analysis

  following the D.C. Circuit’s opinion in Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir.

  2018). Tracking the discussion in ACA Int'l, the Third Circuit held a device qualifies as an ATDS

  when it has “the present capacity to function as an auto-dialer by generating random or

  sequential telephone numbers and dialing those numbers.” Id. at 121.

         12.     Next, the Second Circuit issued an opinion a few days following the Dominguez

  case in King v. Time Warner Cable Inc., 894 F.3d 473, 477 (2d Cir. 2018). In King, the Second

  Circuit stated it was persuaded by the reasoning in ACA Int'l that an interpretation of “capacity”

  to include a device’s potential functionalities after modification “extends the statute too far.” Id.

  Instead, the Second Circuit “agree[d] with the D.C. Circuit that the term ‘capacity’ is best

  understood to refer to the functions a device is currently able to perform.” Id.

         13.     The Ninth Circuit, on the other hand, has taken a different view. See Marks v.

  Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018), cert. dismissed, No. 18-995, 2019

  WL 368840 (U.S. Feb. 27, 2019).          There, the Ninth Circuit held that an ATDS includes

  “equipment which has the capacity—(1) to store numbers to be called or (2) to produce numbers

  to be called, using a random or sequential number generator—and to dial such numbers

  automatically (even if the system must be turned on or triggered by a person).”).

         14.     Since July 2019, this Court stayed the underlying case pending either the FCC’s



                                                   4
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 5 of 10



  action to define an ATDS and/or an opinion from the Eleventh Circuit in Glasser v. Hilton

  Grand Vacations Co., LLC.

         15.     On January 27, 2020, the Eleventh Circuit in Glasser resolved two consolidated

  district court appeals involving unwanted calls that were purportedly made using ATDSs.

         16.     Determining where it stood among the split, the Eleventh Circuit held a device is

  not an ATDS if does not (1) store telephone numbers using a random or sequential number

  generator and dial them, or (2) produce such numbers using a random or sequential number

  generator and dial them. Id. at 1306.

         17.     Given that Glasser is binding on this Court and given the facts and circumstances

  of this case,2 it does not appear to be in the best interests of class members to proceed to a

  decision on the merits here.

         18.     Following Glasser, the Seventh Circuit, on February 19, 2020, sided with the

  Eleventh Circuit when it held that, to be an ATDS, a device must have the “capacity to generate

  random or sequential numbers.” Gadelhak v. AT&T Servs., Inc., __F.3d __, No. 19-1738, 2020

  WL 808270, *8 (7th Cir. Feb. 19, 2020).

         19.     In Gadelhak, the Court held:

                 The district court held that AT&T's system did not qualify as an
                 "automatic telephone dialing system" because it lacked the
                 capacity to generate random or sequential numbers. Although we
                 adopt a different interpretation of the statute, under our reading,
                 too, the capacity to generate random or sequential numbers is
                 necessary to the statutory definition.

         20.     Plaintiff contends that because potential class members are dispersed throughout

  the country, including in states within the Ninth Circuit where a different definition of ATDS


  2
         BCA has continually taken the position that the class contains few, if any, members and
  does not satisfy the numerosity requirement of Rule 23(a), which BCA contends provides, in
  addition to ascertainability issues, a separate basis for decertification.
                                                 5
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 6 of 10



  controls, class members residing in other jurisdictions may be best served having their claims

  heard elsewhere, and thus decertification is appropriate under these circumstances. See Pritchard

  v. Cty. of Erie, No. 04-CV-534-A, 2018 WL 1036165, at *8 (W.D.N.Y. Feb. 23, 2018) (“Thus,

  an intervening change in the law provides a basis to decertify when, had the law been different at

  the time of certification, certification would not have been appropriate.”).

         21.     Moreover, decertification of the class would not prejudice any members because

  notice of class certification has yet to be provided. See Benavides v. Serenity Spa NY Inc., No.

  15-CV-9189 (JLC), 2018 WL 2383144, at *3 (S.D.N.Y. May 25, 2018) (granting joint motion to

  decertify class where “the parties have yet to even mail out Rule 23 notices to potential class

  members; as the parties point out, “class members have not yet received notice of the class

  certification and are therefore not reliant on this litigation to protect their rights or toll their

  statute of limitations.”) (internal citation omitted); Sharf v. Fin. Asset Resolution, LLC, No. 13-

  cv-61615-JIC, Doc. 43 at 2 (S.D. Fla. Mar. 3, 2014) (Cohn, J.) (“Moreover, because class notices

  have yet to be provided, no class members will suffer any prejudice from the decertification.

  Thus, the Court will grant the Motion, decertify the classes, and dismiss this action pursuant to

  the parties’ individual settlement.”); Headlee v. Wolford, No. CV 109-092, 2012 U.S. Dist.

  LEXIS 44257, at *2-*3 (S.D. Ga. March 29, 2012) (decertifying class upon the parties’ joint

  motion and holding that “because notice of class certification has not yet been provided,

  decertification will not prejudice members of the certified class.”).

         22.     Plaintiff submits that, after decertification, class members would retain their rights

  to initiate claims against BCA and would not have any of their claims released or otherwise

  precluded through this action. BCA denies it has any liability whatsoever to Plaintiff or class

  members, and should any class members assert their own individual TCPA claims against BCA



                                                   6
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 7 of 10



  in the future, BCA reserves its right to defend against any such actions in full and to assert any

  and all defenses available to it.

          23.     Plaintiff further submits that absent class members’ claims were tolled throughout

  the pendency of this case and thus class members would return to the same standing as before the

  commencement of this action. See Benavides, 2018 WL 2383144, at *3 (“In addition, potential

  class members are unlikely to be prejudiced by decertification because their class claims have

  been tolled through the date of this Opinion and Order.”); Scott v. Chipotle Mexican Grill, Inc.,

  No. 12-CV-8333 (ALC) (SN), 2017 WL 1434498, at *1 (S.D.N.Y. Apr. 19, 2017) (“In Rule 23

  class actions and § 216(b) collective actions, the statute of limitations resumes after a court’s

  determination to decertify a class.”); Morano v. Intercontinental Capital Grp., Inc., No. 10-CV-

  02192 (KBF), 2012 WL 2952893, at *9 (S.D.N.Y. July 17, 2012) (granting motion for

  decertification and noting that “the statute of limitations has been tolled for [plaintiffs’] claims

  between the filing of the original complaint and the filing of this Order”). Thus, potential class

  members can bring individual actions against BCA should they desire to do so. Again, BCA

  denies any liability whatsoever to class members, if any, and reserves its right to challenge any

  future claims against it in full.

          24.     Moreover, decertification would allow the Parties to bring this case to a

  conclusion. No claims by members of the class, other than Plaintiff, would be released.

          25.     Finally, because the Eleventh Circuit determined that the FCC’s prior orders that

  predictive dialers are ATDSs under the TCPA are no longer valid, see Glasser, 948 F.3d at 1310,

  the parties respectfully request that this Court vacate its May 14, 2018 order on Plaintiff’s motion

  for summary judgment. ECF No. 124. In short, the Eleventh Circuit’s holding in Glasser in this

  regard is at odds with this Court’s finding that the FCC’s 2003 and 2008 orders remain valid as



                                                   7
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 8 of 10



  they pertain to whether predictive dialers like the one BCA used constitute ATDSs. See ECF No.

  124 at 25 (“So the ACA International case has given the Court considerable pause. But the Court

  finds that the prior FCC Orders are still binding. Therefore, the ACA International case does not

  change the Court’s conclusion on the ATDS issue.”).

         26.      BCA, relying upon a sworn declaration and confirmation from the manufacturer

  of the Noble dialer itself regarding its technical capabilities (or lack of capabilities), insists that

  under Glasser, its Noble dialer is not an ATDS because it lacks the capacity to randomly or

  sequentially generate numbers.3 Plaintiff does not concede that the Noble dialer is not an

  ATDS.4

         27.     In any event, the Parties do not ask this Court to enter judgment in favor of either

  party, but rather agree that it is appropriate to partially vacate its May 14, 2018 order to the

  extent that the Court granted summary judgment finding BCA was liable to the Plaintiff, on an

  individual basis under the TCPA. ECF No. 124 at 4.

         28.     In its Order, the Court stated “First, the Court grants summary judgment in

  Reyes’ favor on the ATDS issue because the Noble predictive dialer, as BCA Financial uses it, is

  an ATDS under the TCPA.” ECF No. 124 at 4. To this extent, the Parties request the Court to


  3
        See BCA Supplemental Response in Opposition to Plaintiff’s Motion for Summary
  Judgment with attached Declarations from Noble’s technology chief himself confirming the
  equipment is not an ATDS. ECF Nos. 119, 120.
  4
         On February 23, 2018, BCA, by and through counsel, served its opposition to Plaintiff’s
  motion for summary judgment and argued that Plaintiff presented no evidence that BCA utilized
  an ATDS when placing calls to Plaintiff’s cellular telephone. See DE 92, pages 5-9. On March
  19, 2018, BCA filed its Notice of Supplemental Authority citing the decision in ACA Int’l. issued
  on March 16, 2018 with an attached copy of the opinion in support of its opposition to Plaintiff’s
  Motion for Summary Judgment. [DE 101] On May 29, 2018, BCA filed a motion for
  reconsideration of the Order arguing that the court erred in concluding that ACA Int’l preserved
  the FCC’s interpretation a predictive dialer is an ATDS. [DE 125] On June 8, 2018, the court
  denied BCA’s motion to certify the ATDS question to the Eleventh Circuit. [DE 133]


                                                    8
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 9 of 10



  vacate this finding of fact and conclusion of law and vacate the order which grants summary

  judgment against BCA on this issue.5

         WHEREFORE, the Parties respectfully request that this Court (1) decertify the class

  pursuant to Fed. R. Civ. P. 23(c)(1)(C), (2) vacate its ruling on Plaintiff’s motion for summary

  judgment, and (3) dismiss this action pursuant to Fed. R. Civ. P. 41(a)(2) with prejudice as to

  Plaintiff and without prejudice as to class members, with each party to bear its own attorneys’

  fees and costs.


  Dated this 18th day of March, 2020.


  Respectfully submitted,


  /s/ Aaron D. Radbil                                 /s/ Ernest H. Kohlmyer, III
  Aaron D. Radbil                                     Ernest H. Kohlmyer, III
  Greenwald Davidson Radbil PLLC                      Florida Bar No. 110108
  106 East Sixth Street, Suite 913                    SKohlmyer@shepardfirm.com
  Austin, Texas 78701                                 Shepard, Smith, Kohlmyer & Hand, P.A.
  Tel: (512) 322-3912                                 2300 Maitland Center Parkway, Suite 100
  aradbil@gdrlawfirm.com                              Maitland, Florida 32751
                                                      Telephone: (407) 622-1772
                                                      Facsimile: (407) 622-1884

  Michael L. Greenwald
  James L. Davidson                                   Dale T. Golden, Esq.
  Jesse S. Johnson                                    Florida Bar No. 0094080
  Greenwald Davidson Radbil PLLC                      Golden Scaz Gagain, PLLC
  7601 N. Federal Highway, Suite A-230                201 North Armenia Avenue
  Boca Raton, Florida 33487                           Tampa, Florida 33609-2303
  Tel: (561) 826-5477                                 Tel: (813) 251-5500
  mgreenwald@gdrlawfirm.com                           Fax: (813) 251-3675
  jdavidson@gdrlawfirm.com                            dgolden@gsgfirm.com
  jjohnson@gdrlawfirm.com
                                                  Counsel for Defendant
  Counsel for Plaintiff


  5
          Of note, this Court did not “grant[] a final judgment on the merits in this case.” ECF No.
  166 at 10.
                                                  9
Case 1:16-cv-24077-JG Document 208 Entered on FLSD Docket 03/18/2020 Page 10 of 10



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing was filed via the Court’s ECF system

   on March 18, 2020, which will provide notice to all counsel of record.

                                                       By:    /s/ Michael L. Greenwald
                                                              Michael L. Greenwald




                                                  10
